                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 ALISHA FULGHAM                                                                      PLAINTIFF

 V.                                                             CAUSE NO. 3:19-cv-61-CWR-FKB

 DON EVANS, et al.                                                               DEFENDANTS

                                               ORDER

        Before the Court is defendants’ motion to dismiss this action. Docket No. 5. Defendants

argue that this case should be dismissed because plaintiff failed to properly exhaust her

administrative remedies as required by the Employment Retirement Income Security Act

(“ERISA”).

        Plaintiff has responded that her claims are not for benefits owed under an ERISA plan, but

rather for defendants’ breach of the fiduciary duty owed in the management of that plan. See

Docket No. 7 at 1, n.3. As such, she says, exhaustion is not required. Id. Plaintiff is correct. See

Milofsky v. Am. Airlines, Inc., 442 F.3d 311, 313 (5th Cir. 2006) (“We hold that the judicially

created exhaustion requirement does not apply to a claim for breach of fiduciary duty as defined

in ERISA.”) (citation omitted). Therefore, the motion to dismiss is denied.

        Alternatively, defendants argue that if the Court denies the motion to dismiss, portions of

plaintiff’s complaint should be stricken as “redundant, immaterial, impertinent and/or scandalous

statements.” Docket No. 5 at 4. In response, plaintiff argues that the allegations in the complaint

are material and pertinent to the subject of this litigation.

        A district court should not strike challenged portions of a complaint because they “offend

the sensibilities” of the objecting party. United States v. Coney, 689 F.3d 365, 379 (5th Cir.

2012) (quotation marks and citation omitted). An allegation should be stricken only if it possesses
“no possible relation to the controversy,” which is a remedy used “sparingly” by

courts. Id. (quotation marks and citations omitted). If an allegation is “relevant” and “minimally

supported” by the factual allegations set forth in the pleadings, it should not be stricken. Id. at 380.

It is ultimately within the Court’s broad discretion to decide whether to strike a matter. Gilchrist

v. Schlumberger Tech. Corp., 321 F.R.D. 300, 302 (W.D. Tex. 2017) (citations omitted).

        The Court finds that the allegations within the complaint are relevant to the claims

presented. As such, the motion to strike is also denied.

        The stay of this case is lifted, and the parties are ordered to contact the chambers of the

Magistrate Judge within 14 days to schedule a Case Management Conference.

        SO ORDERED, this the 26th day of June, 2019.


                                                        s/ Carlton W. Reeves
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
